DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see pg. 5-9, filed 11/18/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 7/21/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 1/5/2022.

The application has been amended as follows: 
In lines 20-22 of claim 1, “a controller, configured to control the reciprocating scanning mechanism, and a scanning range of the substrate holding part is set to the pitch width in the 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Haneda (JP 2014037555 A), Bender (US 20120080309 A1) and Jiang (CN 103147055 A). Haneda teaches a sputtering device comprising a vacuum chamber, a substrate holding part holding a substrate, a plurality of target holding parts facing the substrate and holds each target in the vacuum chamber, wherein the plurality of the target holding parts is arranged at regular intervals, and a plurality of antennas arranged along a surface of the substrate held by the substrate holding part and configured to generate the plasma, wherein the antennas have a linear shape in a plan view, the plurality of the antennas is arranged at regular intervals and disposed on both sides of each target held by each of the target holding parts, and that the pitch width of the plurality of targets and the pitch width of the plurality of antennas are the same. Bender teaches a reciprocating scanning mechanism, and Jiang teaches a controller configured to control a reciprocating scanning mechanism. However, the aforementioned references fail to explicitly teach opposite end portions of each antenna penetrate side walls of the vacuum chamber facing each other. Though Ando (US 20160099130 A1) teaches an antenna that may be used for sputtering penetrating side walls of the vacuum chamber, there is no motivation or suggestion to modify Haneda to include an antenna that penetrates the side walls of the vacuum chamber because 
Claims 2 and 5 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797